Mb. Justice Wole
delivered the opinion of tlie court.
The Municipal Court of San Juan, Second Section, issued an attachment against real property in the sum of $650. The marshal attached a piece of property and an order for record of the attachment was issued. When the order was presented to the Registrar of San Juan he refused to record the attachment because on the face of the proceedings the municipal court had exceeded its jurisdiction.
The appellant says that the suit was on a note for $450, interest and costs, and that the total amount due at the time of the presentation of the complaint did not exceed $500, the limit of the jurisdiction of the municipal court. To show these facts the appellant relies on a statement in his brief and offers to bring us a certificate from the court.
The registrar very properly replies that he had nothing before him other than the order to record; that neither the note nor any document was presented to show that the municipal court was acting within its jurisdiction. We agree with the registrar that we can take into consideration no documents that were not presented to the registrar. Pomales v. Registrar, 19 P.R.R. 899.
Likewise we agree with the registrar that no presumption of jurisdiction exists in favor of a judgment of a municipal court, but it must be shown that the court is acting within the limit fixed by law.
We go a little farther than the registrar does in his brief, inasmuch as he indicates that if it had been shown that the note witnessing the indebtedness was for four hundred and fifty dollars, he would have recorded the order. No attorney’s fees may be recovered in a municipal court, unless a contract therefor exists. Gonzalez v. Fernandez, 31 P.R.R. 525; Amy v. Aponte, 31 P.R.R. 60. If the attorney’s fees were part of the contract and if added to the principal made the whole amount sued upon and allowed by the judgment exceed $500, then this new element should be considered for the purpose of determining the jurisdiction of the court.
*525In any event the note of the registrar will be affirmed without prejudice to the right of appellant to show the true state of facts to the registrar by appropriate documents.